Nash, J.
For the reasons set . forth in the case of Bagley v Wood, decided at-this Term, without examining into , the testimony,-upon which the Superior Court acted, which, we have no power to do, the orders of said Court are affirm - ed, upon the ground that we have no power to revise a discretionary judgment of the Superior.Court,-.except-for error ■ ini law. Here, none isy.shown.,
Per Curjam. Orders affirmed.
(Note. — The same point decided at this Term in,the. case.of Leavitt v Etheridge, from,Currituck.)